      Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor 1              Gustavo Brambila                                              Social Security number or ITIN        xxx−xx−4688
                      First Name   Middle Name   Last Name                          EIN _ _−_ _ _ _ _ _ _
Debtor 2              Jo Ann Brambila                                               Social Security number or ITIN        xxx−xx−0482
(Spouse, if filing)
                      First Name   Middle Name   Last Name                          EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of California
                                                                                    Date case filed for chapter 12 3/19/19
Case number:          19−10172 DM 12


Official Form 309G (For Individuals or Joint Debtors)
Notice of Chapter 12 Bankruptcy Case                                                                                              12/17


For the debtors listed above, a case has been filed under chapter 12 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors, from the debtors' property, or from certain codebtors. For example, while the stay is
in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the
debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be
required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 12 plan may result in a discharge of debt. Creditors who want to have a particular debt excepted from
discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line
13 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                          About Debtor 1:                                  About Debtor 2:
1. Debtor's full name                     Gustavo Brambila                                 Jo Ann Brambila

2. All other names used
    in the last 8 years
3. Address                                1021 Lorraine Dr                                 1021 Lorraine Dr
                                          Napa, CA 94558                                   Napa, CA 94558

4. Debtor's attorney                      Evan Livingstone                                 Contact phone (707)206−6570
                                          Law Offices of Evan Livingstone
   Name and address                       740 Fourth St #215
                                          Santa Rosa, CA 95404

5. Bankruptcy trustee                     David Burchard                                   Contact phone (650) 345−7801
                                          P.O. Box 8059                                    Email: _____________
   Name and address                       Foster City, CA 94404

6. Bankruptcy clerk's                     99 South "E" Street                              Hours open: 9:00 am to 4:30 pm, Monday
                                          Santa Rosa, CA 95404
    office                                                                                 − Friday
    Documents in this case may                                                             Contact phone 707−547−5900
    be filed at this address.                                                              Date: 3/25/19
    You may inspect all records
    filed in this case at this office
    or online at www.pacer.gov.
                                                                                          For more information, see page 2 >




Official Form 309G (For Individuals or Joint Debtors) Notice of Chapter 12 Bankruptcy Case                               page 1

        Case: 19-10172                Doc# 7         Filed: 03/25/19        Entered: 03/25/19 12:56:00          Page 1 of 2
Debtor Gustavo Brambila and Jo Ann Brambila                                                                             Case number 19−10172 DM 12

7. Meeting of creditors          May 6, 2019 at 01:30 PM                                  Location:
   Debtors must attend the                                                                Office of the U.S. Trustee, 777 Sonoma
   meeting to be questioned      The meeting may be continued or adjourned to a Ave. #116, Santa Rosa, CA 95404
   under oath. In a joint case,  later date. If so, the date will be on the court
   both spouses must attend.     docket.
   Creditors may attend, but are
   not required to do so.
   Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
   photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
   dismissed without further notice.
8. Deadlines                              Deadline to file a complaint to challenge                        Filing deadline: __________
   The bankruptcy clerk's office          dischargeability of certain debts:
   must receive these                     You must start a judicial proceeding by filing a
   documents and any required             complaint if you want to have a debt excepted
   filing fee by the following            from discharge under 11 U.S.C. § 523(a)(2), (4),
   deadlines.                             or (6).

                                          Deadline for all creditors to file a proof of claim Filing deadline: 5/28/19
                                          (except governmental units):
                                          Deadline for governmental units to file a proof Must file before 180 days after the
                                          of claim:                                       date relief was entered (except as
                                                                                          otherwise provided in Fed. R. Bankr.
                                                                                          P.3002(c)(1)).
   For a bankruptcy case                  Deadlines for filing proof of claim:
   pending in the Northern
   District of California, a               A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
   Proof of Claim may be filed            may be obtained at www.uscourts.gov or any bankruptcy clerk's office.
   electronically online at               If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be
   www.canb.uscourts.gov In               paid, you must file a proof of claim even if your claim is listed in the schedules that the debtor
   the Quick Links section,               filed.
   click on "File an Electronic           Secured creditors retain rights in their collateral regardless of whether they file a proof of
   Proof of Claim."                       claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                          with consequences a lawyer can explain. For example, a secured creditor who files a proof
                                          of claim may surrender important nonmonetary rights, including the right to a jury trial.

                                          Deadline to object to exemptions:                                Filing Deadline:           30 days after the
                                          The law permits debtors to keep certain property                                            conclusion of the
                                          as exempt. If you believe that the law does not                                             meeting of
                                          authorize an exemption claimed, you may file an                                             creditors
                                          objection.
9. Filing of plan                         The debtor has not filed a plan as of this date. A copy of the plan and a notice of the hearing
                                          on confirmation will be sent separately.
10. Creditors with a                      If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    foreign address                       asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                          United States bankruptcy law if you have any questions about your rights in this case.
11. Filing a Chapter 12                    Chapter 12 allows family farmers and family fishermen to reorganize according to a plan. A
    bankruptcy case                        plan is not effective unless the court confirms it. You may receive a copy of the plan. You
                                           may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                           remain in possession of the property and may continue to operate the business unless the
                                           court orders otherwise.
12. Discharge of debts                    Confirmation of a chapter 12 plan may result in a discharge of debts, which may include all
                                          or part of your debt. Unless the court orders otherwise, the discharge will not be effective
                                          until all payments under the plan are made. A discharge means that you may never try to
                                          collect the debt from the debtor except as provided in the plan. If you want to have a
                                          particular debt excepted under 11 U.S.C. § 523(a)(2), (4), or (6), you must start a judicial
                                          proceeding by filing a complaint and paying the filing fee in the clerk's office by the deadline.

13. Exempt property                The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                   sold and distributed to creditors, even if the case is converted to chapter 7. Debtors must file
                                   a list of property claimed as exempt. You may inspect that list at the bankruptcy clerk's office.
                                   If you believe that the law does not authorize an exemption that the debtors claim, you may
                                   file an objection. The bankruptcy clerk's office must receive the objection by the deadline to
                                   object to exemptions in line 8.
Official Form 309G (For Individuals or Joint Debtors) Notice of Chapter 12 Bankruptcy Case                         page 2




       Case: 19-10172                 Doc# 7          Filed: 03/25/19             Entered: 03/25/19 12:56:00                       Page 2 of 2
